- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 of 15(d) of the Securities Exchange Act of 1934 August 13, 2009 Date of Report (date of earliest event reported) American TonerServ Corp. Exact name of Registrant as Specified in its Charter Delaware 333-120688 33-0686105 State or Other Jurisdiction Commission File IRS Employer Identification of Incorporation Number Number 420 Aviation Boulevard, Suite 103, Santa Rosa, California 95403 Address of Principal Executive Offices, Including Zip Code (800) 736-3515 Registrant's Telephone Number, Including Area Code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On August 13, 2009, American TonerServ Corp. issued a press release reporting its financial and operating results for the quarter ended June 30, 2009, a copy of which is attached hereto as Exhibit 99.1. The information in this Form 8-K, including Exhibit 99.1, is being furnished and shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934 (the Exchange Act), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing by the registrant under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. Exhibit No. Description 99.1 American TonerServ Corp. Press Release dated August 13, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. AMERICAN TONERSERV CORP. Dated: August 14, 2009 By: /s/ Ryan Vice Ryan Vice, Cheif Financial Officer 2
